Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 8 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida (US 2008/0170143).
Regarding claim 1, Yoshida discloses (Fig.10A, 11A-11C) the following elements of applicant’s claim: a polarizer (83; Fig.11C; paragraph 127, lines 1-6) configured to linearly polarize light along a polarization direction and thereby produce polarized light; a filter layer (81, 72) disposed under the polarizer and configured to receive the polarized light from the polarizer and selectively filter light according to wavelength of the polarized light (Figs.11B-11C; paragraphs 122, 126-127); and a photoelectric conversion layer (63; Figs.9, 11B) configured to receive light filtered by the filter layer (81) and to produce an electric charge in response to the received light, wherein the filter layer comprises a plurality of through holes formed therein, wherein through holes 
Regarding claim 3, the limitation therein is shown in Figs.10A and 11C of Yoshida.
Regarding claim 4, the limitations therein are shown in Figs.11B-11C of Yoshida.
Regarding claim 8, the limitation therein is disclosed in paragraph 117 of Yoshida.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Kaida et al (WO 2011/078254).
	Regarding claims 2, 12, 13 and 16, Yoshida differs from the claimed invention in that it does not disclose the features of the filter layer comprise a dot array, wherein holes and/or dots have an elliptical cross section and a major axis of the ellipse is aligned in the polarization direction.  However, such features are disclosed by Kaida et al (Figs.1-2; paragraphs 15-16) and it would have been obvious to one of ordinary skill in 
	Regarding claim 14, the specific arrangement of dots would have been obvious to one of ordinary skill in the art in view of meeting different design requirements.
Regarding claims 15 and 18, although Yoshida does not specifically mention that its first and second insulation films are dielectric films, such use would have been an obvious design choice, if not inherent in the device of Yoshida, to one of ordinary skill in the art depending on the needs of particular application.
Regarding claim 17, the limitations therein is disclosed in paragraphs 125 and 135 of Yoshida.
Regarding claim 19, the limitation therein is disclosed in paragraph 117 of Yoshida.

Claims 5-7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida.
Regarding claim 5, the specific arrangement of holes would have been obvious to one of ordinary skill in the art in view of meeting different design requirements and achieving the particular desired performance.
Regarding claims 6, 10 and 11, Yoshida discloses (Fig.11C) that its metal optical filter comprises a first metal layer (81) and a second metal layer (83).  While it is interpreted (i.e. for claim 1), in view of the teachings disclosed in paragraphs 125-127, that the second metal layer can be considered as a polarizer (paragraph 127, lines 1-6) and the first metal layer can be considered as a filter (paragraphs 125-127), it does not specifically mention the feature of providing a polarizer and first and second layers separately.  However, Yoshida discloses (in paragraphs 122, 127) that the second metal layer (83) can perform both polarizing and filtering functions and it would have been within one of ordinary skill in the art to separate the polarization filter (83) into a polarizer and a filter since it has been held that constructing an integral structure in various elements involves only routine skill in the art.  
Regarding claim 7, although Yoshida does not specifically mention that its first and second insulation films are dielectric films, such use would have been an obvious design choice, if not inherent in the device of Yoshida, to one of ordinary skill in the art depending on the needs of particular application.
Regarding claim 9, the specific material utilized for a polarizer would have been obvious to one of ordinary skill in the art in view of meeting different design requirements.

Applicant's arguments filed on 11/30/2021 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments regarding the Yoshida reference, Yoshida discloses the amended claim limitations as set forth in the rejection above.   It should be noted that it is the claims that define the claimed invention, and it is the claims, not the specification, that are anticipated or unpatentable.
In response to the applicant’s statement regarding the “well known” assertions, it is noted that Kaida et al (Figs.1-2; paragraphs 15-16) is cited as a secondary reference for disclosing the limitations of claims 2, 12, 13 and 16.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445. The examiner can normally be reached 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN K PYO/Primary Examiner, Art Unit 2878